Matter of Eddie S. v Sylvia S. (2021 NY Slip Op 02770)





Matter of Eddie S. v Sylvia S.


2021 NY Slip Op 02770


Decided on May 04, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 04, 2021

Before: Gische, J.P., Mazzarelli, Oing, González, JJ. 


Docket No. V-27327-10/15B V-27328-10/15B Appeal No. 13725 Case No. 2019-04177 2020-02692 

[*1]In the Matter of Eddie S., Petitioner-Appellant,
vSylvia S., Respondent-Respondent. 


Steven P. Forbes, Jamaica, for appellant.
Bruce A. Young, Brooklyn, for respondent.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), attorney for the children.

Order, Family Court, Bronx County (Aija M. Tingling, J.), entered on or about February 26, 2020, which, after a hearing, denied petitioner father's petition for modification of a prior custody agreement to grant him sole physical and legal custody of the subject children, unanimously affirmed, without costs.
A sound and substantial basis in the record supports the determination that it is in the children's best interests to remain in the custody of their mother (see Matter of Reven W. v Jenny Virginia D., 107 AD3d 445 [1st Dept 2013]). The court reached this determination after a full evidentiary hearing at which it had the opportunity to hear the testimony of the witnesses, including both parents, and separately interview the children in camera (see Eschbach v Eschbach, 56 NY2d 167, 171-172 [1982]; Matter of Nelissa O. v Danny C., 70 AD3d 572 [1st Dept 2010]).
We have considered the father's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 4, 2021